COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





EX PARTE: 


ALFONSO GOMEZ QUIROZ, III
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00242-CR

Appeal from the

83rd Judicial District Court

of Pecos County, Texas 

(TC# P-2837-83-CR) 


MEMORANDUM  OPINION

	Pending before the Court is Appellant's voluntary motion to dismiss this appeal pursuant
to Tex.R.App.P. 42.2(a).  This is an appeal from the denial of an application for writ of habeas
corpus requesting a reduction of bond pursuant to Texas Code of Criminal Procedure 17.151. 
Appellant represents that on or about September 23, 2009, he was able to post bail in the amount
set by the trial court, and there is no longer a need to pursue the appeal.  As the motion is in
compliance with Rule 42.2(a), we dismiss the appeal.

November 12, 2009
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)